Citation Nr: 0211987	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.  He had no foreign service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 1999, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  In a February 1996 rating decision, the RO found that no 
new and material evidence had been submitted to warrant 
reopening the veteran's claim for a psychiatric disorder, to 
include schizophrenia, and notified the veteran accordingly; 
he did not appeal that decision

3.  The additional evidence added to the record since 
February 1996, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1996 RO rating decision denying the 
reopening of the claim of entitlement to service connection 
for a psychiatric disorder, to include schizophrenia, became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1975 Board decision, service connection was 
denied for a psychiatric disorder on the bases that the 
veteran had a personality disorder for which service 
connection could not be granted and that a chronic acquired 
psychiatric disorder was not incurred in or aggravated by 
active service.  The evidence of record included service 
medical records; hospitalization records from the North 
Little Rock, Arkansas, VA Medical Center, dated from December 
1973 to October 1974; and outpatient treatment records from 
the North Little Rock, Arkansas, VA Medical Center, dated 
from July to October 1974.  

Service medical records reflect that the veteran underwent a 
mental status evaluation in February 1972 as a part of his 
separation examination.  His behavior, orientation, thought 
content, and thought processes were all normal, and he was 
noted to have no significant mental illness.  It was 
determined that he had a passive-aggressive personality.  On 
a report of medical history, he denied having had or having 
had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  

VA medical records show that the veteran was admitted to a VA 
hospital in December 1973, having requested help for drug 
problems.  He did not want to be placed on a closed ward and 
had not understood what was involved in the treatment 
program, so he requested, and was given, a discharge on the 
day of admission.  The diagnosis was drug abuse (LSD, 
marijuana and amphetamine).  In July 1974, 
the veteran was hospitalized for eight days for drug 
treatment.  He reported a three and a half year history of 
drug abuse, including the use of acid, marijuana, 
amphetamines and mushrooms.  He had had flashbacks and 
withdrawal seizures but no prior treatment for drug abuse.  
The final diagnoses were drug abuse, mixed type (including 
hallucinogens) and schizoid personality.  At the time of 
discharge it was remarked that he might be interested in 
claiming compensation on account of his "schizoid 
personality" but not really do anything about his drug 
problem.  He was given a month's supply of medication and 
follow-up care was recommended for his personality disorder.  

VA mental hygiene clinic records reflect that when seen in 
July 1974, the veteran reported that he heard voices that 
were not quieted by Thorazine.  He expressed other complaints 
including nightmares and various fears.  In August 1974 it 
was noted that he did not seem psychotic despite his 
expressions of "visions" and the like.  After reiterating 
that no signs of psychosis were seen, his therapist stated 
that he would "go along with" the veteran and give him some 
Thorazine.  In October 1974, the veteran was requesting 
hospitalization as he wasn't making it on the outside.   It 
was noted that if he was not accepted into the drug treatment 
program he should continue in outpatient psychotherapy.  On 
the same day he was admitted to a VA hospital complaining of 
being too sleepy with his medication.  He stated that at 
times he ran and screamed to relieve inner tension and that 
he spent his time working with two service organizations 
trying to get disability compensation.  He remained 
hospitalized for six days and was discharged at his request.  
The discharge diagnosis was transient situational 
disturbance, adjustment reaction of adult life.  He was 
deemed competent and able to return to work immediately.  

In a September 1981 rating decision, the RO denied reopening 
the claim for service connection for a psychiatric disorder.  
The additional evidence then of record included reports of 
November 1974 and June 1976 psychiatric evaluations done in 
conjunction with a Social Security disability claim, VA 
hospitalization records dated from 1975 to 1976, and a report 
of June 1977 VA neuropsychiatric examination.  This evidence 
reflects a diagnosis of schizophrenia.  The November 
1974 psychiatric evaluation was performed by D. Frazer, M.D., 
at the South Arkansas Regional Health Center.  The report 
reflects that the veteran reported having been hospitalized 
by VA for the first time in late 1973 and that he dated his 
problems to service when he was informed that someone had 
killed his father.  In the report of the June 1976 
evaluation, which was prepared by A. Hood, Jr., M.D., it was 
noted that the veteran reported that he had been in service 
from 1969 to 1971 and served in Vietnam, and that after his 
return from Vietnam he was hospitalized several times, 
apparently for a psychotic break.  

The veteran was notified of the September 1981 rating 
decision and of his appellate rights but he did not appeal.  

By a rating decision dated in February 1996, the RO denied 
the reopening of the claim for service connection for a 
psychiatric disorder, to include schizophrenia.  The 
additional evidence received after the September 1981 rating 
decision includes documents from the service 
department/service personnel records, VA treatment records 
dated from 1982 to 1989, a July 1984 statement of a VA 
psychologist, and reports of April 1984, August 1986 and 
April 1988 VA psychiatric examinations.  The service 
department documents include statements from servicemembers, 
including commissioned and non-commissioned officers, from 
the unit to which the veteran had been assigned in August 
1971.  The statements reflect, in part, that the veteran had 
a negative attitude, missed duty on occasions, required 
consistent supervision, and performed his duties poorly.  (No 
mention was made of his father having been killed.)  Each 
service member recommended that the veteran be discharged 
from service.  The additional medical evidence includes 
diagnoses of schizophrenia and rule out major affective 
disorder.  In a February 1984 VA mental health clinic record 
he was noted to deny any present or past problem with drugs.  
The July 1984 VA psychologist's statement notes a provisional 
diagnosis of residual type schizophrenia and that a review of 
the veteran's records indicated a history of schizophrenia 
and psychiatric treatment since Decmember 6, 1973.  A 
September 1986 VA hospital report reflects diagnoses of 
atypical psychosis and a personality disorder.  The veteran 
was noted to be manipulative and to claim he was paranoid and 
heard voices and that he had "flashbacks from Vietnam."  
The April 1988 VA examination report notes that the veteran 
underwent his first VA hospitalization about 13 months after 
service, at the Little Rock VA Medical Center, and that he 
had a psychotic episode with auditory and visual 
hallucinations and paranoid ideation.  It was also noted that 
the veteran's father had committed suicide whet the veteran 
was 17.  The diagnosis was paranoid schizophrenia.  

The veteran was notified of the February 1996 rating decision 
but did not appeal. 

The evidence received since the February 1996 rating decision 
includes the following: VA treatment records dated from 1989 
to 1992; the report of an August 1997 VA general medical 
examination; the report of a September 1997 VA mental 
disorder examination; the transcript of the March 1999 Board 
videoconference hearing; a May 1999 statement of the veteran; 
records from the South Arkansas Regional Health Center 
received in July 1999; copies of the report of the veteran's 
February 1972 separation examination, his DD Form 214, and 
service personnel records received in September 1999; and 
records from the Social Security Administration (SSA) 
received in September 2000.  

VA treatment records dated from 1989 to 1992 reflect 
diagnoses of schizophrenia.  A discharge summary from an 
October to November 1990 hospitalization notes that the 
veteran had a fifteen-year history of schizophrenia and a 
diagnosis of chronic paranoid schizophrenia, rule out organic 
toxic psychosis.  It was noted that his father and sister had 
schizophrenia and that his father had committed suicide at 
age 73  

On the August 1997 VA general medical examination, the 
diagnoses included chronic paranoid schizophrenia.  On the 
September 1997 VA mental disorders examination, the veteran 
reported that he had had psychiatric symptomatology - 
particularly auditory hallucinations - for as long as he 
could remember and that the voices became much worse during 
service, which led to violent scenes whereby his command 
auditory hallucinations led him to attack people.  He claimed 
that he tried to get a medical discharge, but was denied and 
was discharged in 1972 with a general discharge.  The Axis I 
diagnosis was chronic paranoid schizophrenia.  The examiner 
indicated that the veteran complained of paranoid-type 
auditory hallucinations since childhood, which, according to 
the veteran, were particularly exacerbated during active 
service, a period of time that he described as being abusive 
in both physical and emotional terms.  The examiner noted 
that the records did not indicate that any of the veteran's 
symptoms originated in or were linked in any definitive way 
to active service. 

At the March 1999 Board videoconference hearing, the veteran 
testified that after his father died in November 1971, he 
started hearing voices and seeing things, became afraid of 
people, and was unable to get along with anyone.  He also 
stated that he was treated for his psychiatric disorder 
within one year of active service at the North Little Rock, 
Arkansas, VA Medical Center, at which time schizophrenia was 
first diagnosed.  Transcript.

In a May 1999 statement, the veteran suggested that he had 
had a psychiatric evaluation at the South Arkansas Regional 
Health Center within a year of active service, at which time 
it was determined that he was disabled.  Records from that 
facility show that the veteran was hospitalized in July 1990 
per a petition to commit.  A diagnosis of chronic paranoid-
type schizophrenia with acute exacerbations was made.  
Subsequent to being released from the hospital, his treatment 
was terminated in December 1991 after repeated failures to 
report.

Service personnel records reflect that the veteran received 
non-judicial punishment in May 1971 (altering a public 
record); November 1971 (failing to report for duty); and 
January 1972 (failing to obey a lawful order and failing to 
report for duty).  The veteran was discharged from service in 
March 1972 because of unsuitability (character and behavior 
disorders).  

In an SSA report of Continuing Disability Interview, dated in 
October 1999, the veteran dated the onset of his psychiatric 
problems to April 1974.  SSA records include VA and private 
medical records from 1974 to 2000.  The reports of the 
November 1974 and June 1976 private psychiatric evaluations 
and the records from the May 1975 VA hospitalization are 
duplicate copies of evidence already considered by the RO.  
The rest of the evidence is new and includes VA outpatient 
treatment records dated in 1982, private treatment records 
dated from 1982 to 1985, a report of a psychological 
evaluation done in November 1982, VA hospital records dated 
in 1988, and reports of two psychiatric evaluations conducted 
in January 2000.  

Private hospital records dated in 1982 reflect that the 
veteran gave a history of having served in combat in Vietnam 
and that the final diagnoses were recurrent major depression 
with psychotic features and delayed post-traumatic stress 
disorder.  When the veteran was hospitalized by VA in August 
1985 it was concluded that the most likely diagnosis was mild 
organicity secondary to drug use rather than schizophrenia 
and the final diagnosis was organic delusional disorder.  
Records of a March 1988 VA hospitalization note the veteran's 
report of having served in Vietnam for several months.  
Records of the August 1988 VA hospitalization show that the 
veteran reported that he first heard voices when he was 
nineteen at which time he was first hospitalized and that the 
veteran's father had committed suicide when the veteran was 
15 years old.  Additionally, the veteran reported having 
served in Vietnam for more than eight months.  The discharge 
diagnoses at that time were cocaine abuse and organic 
affective disorder.  

The report of the November 1982 private psychological 
evaluation reflects that the veteran reported his problems 
began in 1971, during service, when he was ready to go to 
Vietnam, got word that his father had died, and became scared 
and violent.  The diagnosis was paranoid schizophrenia in 
remission.  The veteran underwent a psychiatric evaluation in 
early January 2000, performed by E. Wiens, M.D.  It was noted 
that he had a history of chronic schizophrenia with auditory 
hallucinations with his first hospitalization in his late 
teens.  The Axis I diagnosis was chronic paranoid 
schizophrenia.  It was indicated that paranoid schizophrenia 
was first diagnosed when the veteran was nineteen years old.  

The veteran underwent another psychiatric evaluation in mid 
January 2000, performed by L. Ogbechie, M.D., for Social 
Security.  It was indicated that he had active service from 
1971 to 1974 and that the history of his present illness 
dated back to 1974.  The veteran stated that when he was 
nineteen, during service, a mental illness was diagnosed and 
that he was then discharged from service.  He also reported 
that he began having psychiatric breakdowns when he was 
nineteen, resulting in a discharge from service.  The Axis I 
diagnosis was chronic paranoid schizophrenia.
 
Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
Also, if a veteran had 90 days or more of service during 
wartime or after December 31, 1946, and if psychosis is 
manifested to a compensable degree within one year following 
discharge from service, the disorder will be considered to 
have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorders and mental deficiency are not diseases or injuries 
in the meaning of  applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9 (2001).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995). 

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition applies.  
Under the old definition new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration; that is neither cumulative nor 
redundant; and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  Evidence that is simply 
information recorded by a medical examiner and that is not 
enhanced by any additional medical comment by that examiner 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

As to the materiality of evidence presented since the last 
final disallowance of the claim, the newly presented evidence 
does not need to be probative of all of the elements that are 
required to award a claim, but instead needs to be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  In this case, the veteran needs to present evidence 
that he that he had schizophrenia or other acquired 
psychiatric during active service, that his a psychosis such 
as schizophrenia was compensably manifested within one year 
after active service, or that schizophrenia or other acquired 
psychiatric disorder is otherwise related to active service.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law, 
in part, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA of 2000 is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  
Consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).  

The Board has reviewed this case in light of the new 
legislation and regulations and finds that VA has notified 
the veteran and his representative of the information and 
evidence necessary to substantiate his claim.  Thus, although 
the RO did not have the benefit of the explicit provisions of 
the new regulations, VA's duties have been fulfilled.  In 
particular, pursuant to a Board remand, the RO sent the 
veteran a letter dated May 17, 1999, in which the veteran was 
notified that he should submit or identify any additional 
evidence, particularly medical evidence, showing that he had 
a chronic acquired psychiatric disorder within the initial 
year after service or that such a disorder is otherwise 
related to service.  He was provided VA Form 21-4138 for a 
response.  He was further advised that if he wanted the RO to 
obtain any evidence on his behalf, he should complete 
enclosed VA Forms 21-4142 to authorize the release of medical 
evidence and that if he had received VA treatment he should 
let the RO know so his records could be obtained.  He was 
also advised of evidence the RO was already planning to 
request.  Therefore, notice was provided of the information 
and evidence needed to substantiate this claim and of the 
veteran's responsibility and VA's in terms of procuring it.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  

Pursuant to the April 1999 remand, the RO obtained the 
veteran's service personnel records and attempted to obtain 
any additional service medical records, but there were none.  
The RO also requested records from the North Little Rock, 
Arkansas, VA Medical Center for any treatment for a 
psychiatric disorder for the first year following active 
service, but was informed in May 1999 that there was no 
record of such treatment.  Since the veteran indicated that 
he was evaluated at the South Arkansas Regional Health Center 
for a psychiatric disorder during the first year after active 
service, the RO obtained records from that facility.  
Additionally, the RO obtained other private medical records, 
Social Security records and what appears to be the veteran's 
complete SSA file.  Therefore, the RO complied with the 
directives of the April 1999 remand and has satisfied the 
duty to assist.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Nothing in the VCAA of 2000 shall be construed to require 
that VA reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103(f) (West Supp. 2001).  There is no duty to 
assist in providing a medical examination or opinion for any 
claim to reopen a finally decided claim that was filed before 
August 29, 2001.  The veteran's claim was filed before August 
29, 2001; therefore, for this particular claim, VA has no 
duty to assist under the VCAA of 2000 in obtaining a medical 
opinion or providing a medical examination.  66 Fed. Reg. at 
45,620, 45,629-31. 

To summarize, the evidence of record prior to the 1996 
unappealed rating decision showed that the veteran was found 
to have a personality disorder in service and that on a 
separation medical history questionnaire he denied all listed 
psychiatric symptoms.  In December 1973, almost two years 
after his separation from service, he sought treatment for 
drug abuse that included LSD, a drug commonly known to be 
hallucinogenic.  In July 1974, he was hospitalized for drug 
treatment, with final diagnoses of drug abuse and a 
personality disorder.  It was not until November 1974, more 
than 30 months after service, that there was a diagnosis of a 
chronic acquired psychiatric disorder, schizophrenia.  
Subsequent medical records reflect additional diagnoses 
primarily of schizophrenia and also of a personality disorder 
and atypical psychosis.  Some records note the veteran's 
claimed history of having served in Vietnam, which is 
obviously false since his service records show that he had no 
foreign service and was stationed only in the United States.  
None of this evidence tends to show that schizophrenia or any 
other acquired psychiatric disorder had its onset during 
service or in the case of any psychosis was compensably 
manifested within a year thereafter, despite any history 
given by the veteran alleging that his symptoms dated back to 
service.   Inasmuch as the veteran did not appeal the 
February 1996 rating decision, it is final.  

In regard to evidence received since the February 1996 
decision, duplicate copies of documents previously in the 
file obviously are not new.  Service department records 
obtained show that the veteran was considered to have a 
negative attitude and to be a poor performer by various 
individuals with whom he had been stationed and worked.  
Those records do not reflect that the authors suspected a 
mental disorder and they do not indicate that the veteran's 
father had recently been killed.  

The additional medical evidence reflects continued diagnoses 
of schizophrenia, without any medical opinions or other 
competent evidence that relates it to active service.  In 
contrast to earlier statements by the veteran that his mental 
problems began in 1971 in service when his father was 
murdered, the "new evidence" contains a notation that his 
father committed suicide when the veteran was 15, which would 
have been prior to service.  As for the August 1988 VA 
hospitalization records that contain a history given by the 
veteran of first hearing voices when he was nineteen (he 
turned nineteen within one year of active service), this 
history was unenhanced information recorded by a medical 
professional and is not competent medical evidence as to the 
onset of an acquired psychiatric disorder or of a 
relationship between the current schizophrenia and active 
service.  See LeShore, 8 Vet. App. at 409.  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is generally to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, in 
regard to the additional medical records that refer to 
alleged combat service in Vietnam, it is well established by 
the service department evidence that the veteran never served 
outside the United States; thus, allegations of service in 
Vietnam need not be afforded the presumption of crediblity 
and can be rejected outright.  Accordingly, diagnoses of PTSD 
based on the alleged Vietnam service also need not be 
accepted since they are predicated on false information.  

The report of the August 1997 VA psychiatric examination 
contains a diagnosis of schizophrenia but does not provide an 
opinion linking schizophrenia to service.  Even though the 
examiner recorded the veteran's claimed history of 
hallucinations since childhood that had been exacerbated 
during service, the examiner did not express any opinion of a 
relationship between service and the diagnosed schizophrenia.  
In fact, the examiner noted that the records did not indicate 
that the claimed symptoms originated or were linked in to 
service.  

In regard to the reports of the November 1982 psychological 
examination and the January 2000 psychiatric examination, 
which reflect that the veteran reported that his 
symptomatology began in active service, these notations are 
bare transcriptions of lay history and not competent medical 
evidence of a relationship between the current schizophrenia 
and active service.  See id.  In fact, the period of active 
service - 1971 to 1974 - reported to the examining 
psychiatrist by the veteran during the evaluation in mid 
January 2000 is inaccurate.   

With regard to the report of the psychiatric examination in 
early January 2000, which contains a notation that 
schizophrenia was first diagnosed when the veteran was 
nineteen years old, SSA provided VA with what appears to be 
the veteran's entire SSA file and there is no medical 
evidence dated while the veteran was nineteen (May 20, 1972 
through May 19, 1973) showing that schizophrenia was 
diagnosed.  Thus, there is no indication that the notation in 
that report is anything more than lay history given by the 
veteran.  See id.  

For the reasons explained above, the additional medical 
evidence received since the 1996 unappealed rating decision 
is new, if not previously of record, but not material because 
it does not contain competent medical evidence or opinion 
tending to relate schizophrenia or any other acquired 
psychiatric disorder to active service.

Most of the veteran's service personnel records, his DD Form 
214, the transcript of the March 1999 hearing and the May 
1999 statement of the veteran are new but not material.  None 
of these documents contains competent evidence regarding the 
onset or origin of the veteran's schizophrenia or any other 
service-connectable acquired psychiatric disorder.  The 
service personnel records not previously of record show that 
the veteran had disciplinary problems during active service, 
but these documents are not competent evidence that such 
problems were the manifestations of an acquired psychiatric 
disorder, including schizophrenia.  Regarding the veteran's 
testimony that he began to hear voices during active service, 
he is competent to report symptomatology, but as a lay 
person, his testimony is not competent evidence that any 
voices were manifestations of schizophrenia rather than, for 
example, LSD or any other hallucinogenic drug used in service 
or that schizophrenia otherwise is related to service.  See 
66 Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R 
§ 3.159(a)); see also Espiritu, 2 Vet. App. at 494-95.  
Additionally, the veteran's testimony that he was treated for 
schizophrenia by VA within one year of active service need 
not be accepted as credible as it is clearly untrue.  The 
North Little Rock, Arkansas, VA Medical Center indicated that 
there was no treatment during that period and the veteran's 
earliest VA medical records, which are in the file, clearly 
show that he was initially treated for drug-related problems 
and that this was more than a year after service.  His 
testimony to the contrary is not competent evidence as to the 
onset of schizophrenia.  See 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.  As for the veteran's May 
1999 statement suggesting that he underwent a psychiatric 
evaluation at the South Arkansas Regional Health Center 
within a year of active service, the report of the November 
1974 psychiatric evaluation done at that facility reflects no 
prior treatment there.  

Accordingly, the Board concludes that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim, and that the claim 
of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, has not been received and the application to 
reopen the claim is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

